Case 2:19-cv-18414-KM-JBC Document 10 Filed 02/11/20 Page 1 of 5 PageID: 60




PHILIP L. GUARINO, ESQ
(ATTY NO. 027561982)
GUARINO & CO. LAW FIRM, LLC
300 Main Street, Suite 552
Madison, NJ 07940
973/272-4147
e-mail: guarinolaw@gmail.com
Counsel for Defendants

                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

YU-CHIN CHANG, MEI-LING ,     :
CHIANG, WEI-CHIN CHANG,       :
                              :                 Civil Action No. 19-cv-18414
      Plaintiffs,             :
                              :
      v.                      :
                              :                         ANSWER AND DEMAND
UPRIGHT FINANCIAL CORP.       :                          FOR TRIAL BY JURY
YOW SHANG “DAVID” CHIUEH, :
                              :
      Defendants.             :
_____________________________ :

         Defendants, through the undersigned attorney, by way of Answer to the complaint

states

                            NATURE OF THE ACTION

         1. Neither admit nor deny as no facts are alleged.

                                  THE PARTIES

         2. Lack information and knowledge sufficient upon which to form a belief as to the

truth of this allegation, and leave plaintiffs to their proofs.

         3. Lack information and knowledge sufficient upon which to form a belief as to the

truth of this allegation, and leave plaintiffs to their proofs.

         4. Lack information and knowledge sufficient upon which to form a belief as to the

truth of this allegation, and leave plaintiffs to their proofs.

                                                  1
Case 2:19-cv-18414-KM-JBC Document 10 Filed 02/11/20 Page 2 of 5 PageID: 61



         5. Admit.

         6. Admit.

                                    JURISDICTION

         7. Lack information and knowledge sufficient upon which to form a belief as to the

truth of this allegation, and leave plaintiffs to their proofs.

                                        VENUE

         8. Admit.

                              STATEMENT OF FACTS

         9. Admit that $2 million was wired, but lack information and knowledge sufficient

upon which to form a belief as to the truth of the remaining allegations, and leave plaintiffs to

their proofs.

         10. Lack information and knowledge sufficient upon which to form a belief as to the

truth as to how plaintiff’s attention was gained.

         11. Admit.

         12. Deny.

         13. State that the Private Placement Memorandum speaks for itself; to the extent any

allegations are contradicted by the Private Placement Memorandum, deny.

         14. Deny that M. Chieuh induced any investment, and state that the Private

Placement Memorandum speaks for itself; to the extent any allegations are contradicted by the

Private Placement Memorandum, deny.

         15. Admit that $2 million was wired, but deny all remaining allegations.

         16. Deny.

         17. Deny.

         18. Deny.

         19. Deny.
                                                  2
Case 2:19-cv-18414-KM-JBC Document 10 Filed 02/11/20 Page 3 of 5 PageID: 62



         20. Deny.

         21. Account values are reflected by account statements; to the extent any allegations

are contradicted by the account statements, deny.

         22. Admit that there were losses, but deny all remaining allegations.

         23. To the extent a legal conclusion is pleaded, neither admit nor deny. Lack

information and knowledge sufficient upon which to form a belief as to the truth of any facts

alleged, and leave plaintiffs to their proofs.

         24. Deny.

         25. Deny.

         26. Deny.

                                       FIRST COUNT

         27. Defendants repeat and incorporate all prior answers.

         28. Deny.

         29. Deny.

         30. Deny.

         31. Deny.

         32. Deny.

         32. Deny.

         34. Deny.

                                       SECOND COUNT

         35. Defendants repeat and incorporate all prior answers.

         36. Deny.

         37. Deny.

         38. Neither admit nor deny, as a legal conclusion is pleaded.

         39. Deny.
                                                 3
Case 2:19-cv-18414-KM-JBC Document 10 Filed 02/11/20 Page 4 of 5 PageID: 63



           40. Deny.

           41. Deny.

           42. Deny.

                                FIRST SEPARATE DEFENSE

       The Complaint fails, in whole or in part, to state a claim upon which relief may be

granted.

                              SECOND SEPARATE DEFENSE

        Any losses to plaintiffs were caused by market conditions.

                                THIRD SEPARATE DEFENSE

        Plaintiffs assumed the risk of investment losses.

                               FOURTH SEPARATE DEFENSE

        Defendants engaged in no material misrepresentations and did not fail to disclose

material facts.

                                FIFTH SEPARATE DEFENSE

           Plaintiffs did not reasonably rely upon any material misrepresentations.

                                SIXTH SEPARATE DEFENSE

           Defendants did not intend to defraud plaintiffs, and did not do so.

                                SEVENTH SEPARATE DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by its failure to mitigate any alleged

damages.

                                EIGHTH SEPARATE DEFENSE

       Plaintiff’s claims are barred or limited by the doctrine of avoidable consequences.

                                NINTH SEPARATE DEFENSE

       The relief sought by plaintiff is barred, in whole or in part, by its own negligent and/or

intentional misconduct.
                                                 4
Case 2:19-cv-18414-KM-JBC Document 10 Filed 02/11/20 Page 5 of 5 PageID: 64



                              TENTH SEPARATE DEFENSE

         Plaintiffs’ purported losses were not attributable to any misstatements or omissions

of defendants.

                              ELEVENTH SEPRATE DEFENSE

         Defendants breached no fiduciary duty, and always acted so as to further plaintiffs’

best interests.

                              TWELFTH SEPARATE DEFENSE

         Plaintiffs’ claims are barred by the doctrine of unclean hands.

                            THIRTEENTH SEPARATE DEFENSE

         The Court lacks subject matter jurisdiction.

         WHEREFORE, defendants demand that the complaint against them be dismissed

with prejudice, and with costs.

                                                     S/Philip L. Guarino, Esq.

                                                     GUARINO & CO. LAW FIRM, LLC
                                                     300 Main Street, Suite 552
                                                     Madison, NJ 07940
                                                     973/272-4147
                                                     e-mail: guarinolaw@gmail.com
                                                     Counsel for Defendants


                              DEMAND FOR JURY TRIAL

         Defendants demand a trial by jury of all issues so triable.

                                                     S/Philip L. Guarino, Esq.

                                                      GUARINO & CO. LAW FIRM, LLC
                                                     300 Main Street, Suite 552
                                                     Madison, NJ 07940
                                                     973/272-4147
                                                     e-mail: guarinolaw@gmail.com
                                                     Counsel for Defendants




                                                5
